    Case 2:19-mj-00260-RJK Document 1 Filed 05/10/19 Page 1 of 2 PageID# 1
                                                                     FILED

                    IN THE UNITED STATES DISTRICT COURIT


                    FOR THE EASTERN DISTRICT OF VIRGIN:^
                                                              CLERK U.S. DISTRICT COURT
                                                                    NORFOLK. VA
                               NORFOLK DIVISION


UNITED STATES OF AMERICA


      V.                                 Case No.
                                         Court Date:      June 3, 2019
HASSAN N. ROGERS



                              CRIMINAL INFORMATION


                                   COUNT ONE
                   Misdemeanor)- Violation Notice No. 6883031

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about April 15, 2019, at Naval Air Station Oceana, Virginia

Beach, Virginia, on lands acquired for the use of the United States and

within the special maritime and territorial jurisdiction thereof, in the

Eastern District of Virginia, the defendant, HASSAN N. ROGERS, did unlawfully

consume an alcoholic beverage while operating a motor vehicle upon a public

highway.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia Section 18.2-323.1)

                                   COUNT TWO
                   (Misdemeanor)-Violation Notice No. 6883030

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about April 15, 2019, at Naval Air Station Oceana, Virginia

Beach, Virginia, in the Eastern District of Virginia, the defendant, HASSAN

N. ROGERS, did willfully violate a defense property security regulation:

Chief of Naval Operations Instruction 5530.14E, to wit:    Transporting and

introducing a firearm onboard a United States Navy installation without

proper authorization.

      (In violation of Title 50, United States Code, Section 797 and Chief of
Naval Operations Instruction 5530.14E).
    Case 2:19-mj-00260-RJK Document 1 Filed 05/10/19 Page 2 of 2 PageID# 2



                                    COUNT THREE
                                  (Petty Offense)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about April 15, 2019, at Naval Air Station Oceana, Virginia

Beach, Virginia, in and on federal property in the Eastern District of

Virginia, the defendant, HASSAN N. ROGERS, did fail to comply with official

signs of a prohibitory, regulatory, or directory nature.

      (In violation of Title 41, Code of Federal Regulations, Section 102-
74.385).

                                      Respectfully submitted,

                                      G. Zachary Terwilliger
                                      United States Attorney


                              By:           1 a
                                       rames T. Cole
                                       Jpecial Assistant U.S. Attorney
                                      Office of the U.S. Attorney
                                      101 West Main Street, Suite 8000
                                      Norfolk, VA 23510
                                      Ph: (757) 441-6712
                                      Fax:(757) 441-3205
                                      James.ColeGusdoj.gov

                           CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                            cji
                              fames T. Cole
                             ''Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.ColeOusdoj.gov


                              1       Ma^     3^1*^
                             Date
